Citation Nr: 1134307	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an initial compensable evaluation for right testicle atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from April 1962 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran requested a Travel Board hearing, but in correspondence received at the Board in July 2009, he cancelled the hearing request.

In August 2011, the Veteran's representative submitted additional evidence along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for congestive heart failure as secondary to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee disability, COPD and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Atrophy of the right testicle is present; there is no atrophy involving the left testicle.


CONCLUSION OF LAW

The criteria for an initial compensable rating for atrophy of the right testicle have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a May 2006 letter provided the general information advising the Veteran of the evidence needed to substantiate a claim for service connection and the distribution of duties in obtaining such evidence.  However, the Veteran did not actually claim service connection for atrophy of the testicle.  Rather, the RO essentially granted service connection for that condition based on the evidence of record without a specific request.  In a May 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his request for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Both letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in December 2007.

In any event, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is in effect for right testis atrophy under Diagnostic Code 7523.  Diagnostic Code 7523 provides that where one testis is completely atrophied, a zero percent (noncompensable) rating is to be assigned, and where both are completely atrophied, a 30 percent rating is warranted.  The Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ as a result of his testicular atrophy.

On VA examination in September 2006, it was noted that while the Veteran was in service, he developed mumps which resulted in atrophy of his right testicle.  The left testicle was normal.  The Veteran was able to continue to produce sperm and a daughter was born in 1972.  It was indicated that the Veteran had no symptoms or problems from the atrophied right testicle.  Physical examination revealed that the penis was normal.  The examiner was unable to palpate the right testicle which had atrophied completely.  The left testicle was normal in size and consistency.  The diagnosis was complete atrophy, right testicle, secondary to mumps. 

As demonstrated by the evidence, while the Veteran has atrophy in the right testicle, complete atrophy in both testes is not shown.  Consequently, the preponderance of the evidence is against a compensable rating for the Veteran's right testicle atrophy.  Moreover, the Veteran is not shown to have any other symptoms related to this disability.

Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

An initial compensable rating for right testicle atrophy is denied.


REMAND

The Board has determined that further development of the Veteran's claims for service connection for a right knee disability, COPD, and hearing loss is warranted.

With respect to the right knee, the Veteran states that he injured his right knee while he was aboard an airplane that crash landed in Vietnam.  A review of the service treatment records show that in January 1966, the Veteran was involved in an aircraft accident.  Apart from the Veteran's reports of being "nervous" due to the crash, no injuries were recorded.  The service treatment records are negative for treatment of any right knee disability at any time.  A right knee disability was not identified on service discharge examination conducted in March 1984 and the Veteran specifically denied having a "trick" or locked knee, lameness, bone, joint or other deformity, or arthritis.  Indeed, at every periodic examination during service, the Veteran denied those same problems.  

Post-service treatment records are silent for a right knee disability until a September 2007 VA treatment report which indicated a past history of status post arthroscopic surgery of the Veteran's right knee.  There is no indication of when the Veteran actually underwent the right knee surgery and records of the surgery are not associated with the claims folder.  Accordingly, efforts to obtain the records pertaining to the right knee arthroscopy and any additional post-service medical records pertaining to the right knee should be undertaken.  See 38 C.F.R. § 3.159(c)(2).  

With respect to the claim for COPD, the service treatment records note that the Veteran smoked 2 packs of cigarettes a day since he was 14 years old.  On discharge examination conducted in March 1984, it was indicated that pulmonary function tests were abnormal but he was asymptomatic.  It was recommended that the Veteran be evaluated by a civilian or VA hospital for pulmonary studies. 

A VA examination conducted in September 2006 revealed a diagnosis of COPD.  The examiner opined that the disorder was due to the Veteran's many years of tobacco use.  The examiner further noted that pulmonary function tests were ordered and a September 2006 spirometry report is of record; however, the examiner did not elaborate any further on any pertinent findings, if any, from this report.  

In an August 2011 Written Brief Presentation, the Veteran's representative argued that the Veteran's respiratory disability is a result of asbestos exposure during active service.  It was argued that the Veteran served in the Air Force for over 22 years and that in his capacity as an aircraft mechanic he was exposed to asbestos while working on aircraft.  The Veteran's representative has submitted literature from the Mesothelioma Center indicating that asbestos had been used on different parts of airplanes for many years and that COPD can be caused by asbestos exposure.         

However, the Veteran's DD Form 214 reflects that he was an aircraft loadmaster and aircrew standardization/flight examiner in service.  The detailed descriptions of his duties in his service personnel records do not reflect that he was a mechanic.  Moreover, contrary to the representative's contentions, the Veteran specifically denied asbestos exposure on his original application for benefits filed in April 2006.  As the representative's assertion is contrary to the Veteran's own statement, the Veteran should be asked whether he was exposed to asbestos in service and to provide detailed information as to when, where, and how he was exposed during service.

Additionally, the Board notes that the Veteran's pulmonary function studies were noted to be abnormal at service discharge, but that he was asymptomatic.  The 
2006 VA examiner opined that the Veteran's COPD was the result of tobacco abuse, but did not opine on whether the Veteran's current COPD arose during service.  Accordingly, the Board finds that another VA examination should be conducted to fully and fairly evaluate the Veteran's claim for COPD.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Lastly, the Veteran asserts that service connection is warranted for hearing loss based upon service incurrence.  He states that as an aircraft mechanic he was exposed to significant noise exposure.  The service treatment records show that the Veteran was subjected to periodic audiometric testing due to his job duties.  The Board concedes that the Veteran was exposed to hazardous noise during service.  The outstanding question in the present case is whether or not the Veteran has hearing loss for VA purposes.  The record includes the report of a September 2006 VA examination that indicated the Veteran did not have hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2010).

The Veteran subsequently submitted March 2007 audiological tests results from Piedmont Ear, Nose and Throat Associates, which was not interpreted but appears to reflect findings of a 40 decibel or greater loss at 4000 Hertz.  Thus, a new VA examination should be scheduled to determine whether the Veteran currently has a hearing loss disability and if so, to obtain an opinion as to whether any hearing loss disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his right knee condition, hearing loss, and chronic obstructive pulmonary disease since his discharge from service.  The Veteran should specifically be asked to identify the medical providers who performed right knee arthroscopic surgery.  After securing the necessary release, the RO/AMC should request any relevant records identified by the Veteran which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records dating since July 2008 from the Salisbury VA Medical Center should be obtained and associated with the claims file.

2.  Ask the Veteran to clarify whether he was exposed to asbestos in service and if so, ask him to provide detailed information as to when, where, and how he was exposed.  

3.  Schedule the Veteran for a VA examination for respiratory disabilities by an appropriate medical professional.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported. 

Following examination of the Veteran and review of the claims file, the examiner should provide indicate the current diagnoses for the Veteran's lung disability(ies).  Thereafter, the examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability arose during service or is otherwise related to his military service, to include the respiratory complaints and treatment noted therein.  The examiner should provide a medical rationale for all conclusions reached.  

4.  Schedule the Veteran for a VA audiological examination to determine the current extent of any hearing loss and to obtain an opinion as to whether any hearing loss disability is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported. 

Following examination of the Veteran and review of the claims file the examiner should provide an opinion as to whether any current hearing loss disability arose during service or is otherwise related to service to include noise exposure therein.  The examiner should provide a medical rationale for all conclusions reached.

5.  With respect to the right knee claim, if additional evidence is received suggesting that the Veteran has a current right knee disability that is related to service, then all additional development deemed necessary, including a VA examination should be accomplished. 

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


